Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: wherein the mounting bracket comprises two first bases, a second base and a locking mechanism. wherein one end of the rolling shaft is rotatably mounted to the first base. the other end is rotatably mounted to the second base. and the locking mechanism is used to operatively lock or release the pair of rolling shafts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754